DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-15-22 has been entered.
 	Applicant’s amendment filed on 7-13-22 has been entered.  Claim 82 has been amended. Claims 82, 87-89, 91 and 93-107 are pending.
It is noted that SEQ ID Nos. 54,891, 54,898, 54,909, 54,912, 54,913 and 54,915 have been searched and the subject matter of a gRNA consisting of the nucleotide sequence of SEQ ID No. 54,891, 54,898, 54,909, 54,912, 54,913 or 54,915 is free of prior art.
Claims 82, 87-89, 91 and 93-107 and SEQ ID Nos. 54,891, 54,898, 54,909, 54,912, 54,913 and 54,915 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82, 87-89, 91 and 93-107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 82, 87-89, 93-94, 97-98, 101 and 103 are directed to a method for editing an interleukin 7 receptor (IL7R) gene in a cell, the method comprising introducing into a cell ex vivo (a) one or more S. pyrogenes Cas9 (SpCas9) endonuclease, or one or more nucleic acid encoding same, and (b) one or more guide RNA (gRNA) consisting of a nucleotide sequence selected from SEQ ID Nos.: 54,891 etc.  Claim 87 specifies introduction of the one or more SpCas9 endonuclease and one or more gRNAs effects one or more single strand breaks (SSBs) or double strand breaks (DSBs) within the IL7R gene.  Claim 88 specifies the edited cell comprises an insertion or deletion of one or more exons within the IL7R gene.  Claim 89 specifies the edited cell comprises a correction of one or more mutations within or near the IL7R gene.  Claim 91 specifies i) the one or more gRNAs are sgRNAs, ii) the one or more gRNAs are chemically-modified gRNAs, and/or iii) the one or more SpCas9 endonucleases are pre-complexed with the one or more gRNAs prior to introducing into the cell.  Claim 93 specifies the cell is a hematopoietic progenitor cell or a white blood cell.  Claim 94 further comprises introducing into the cell a polynucleotide donor template and the polynucleotide donor template is either a single- or double-stranded polynucleotide.  Claim 95 specifies the polynucleotide donor template comprises (i) a nucleotide sequence encoding a correction to one or more mutations in the IL7R gene and (ii) flanking homology arms. Claim 96 specifies introducing the one or more SpCas9 endonuclease and the one or more gRNAs effects one or more SSBs or DSBs and repair of the one or more SSBs or DSBs results in incorporation of the nucleotide sequence to correct the one or more mutations.  Claim 97 specifies the polynucleotide donor template comprises a nucleotide sequence encoding at least a portion of a wild-type IL7R gene, minigene, or cDNA.  Claim 98 specifies the nucleotide sequence encodes (i) exon 1 of the wild-type IL7R gene or a fragment thereof, (ii) exon 2 of the wild-type IL7R gene or a fragment thereof, (iii) exon 1 and exon 2 of the wild-type IL7R gene, or (iv) the entire IL7R gene.  Claim 99 specifies the one or more gRNAs comprise two gRNAs, and the SpCas9 and two gRNAs effect a pair of SSBs or DSBs that facilitates insertion of the nucleotide sequence between SSBs or DSBs.  Claim 100 specifies (i) the two gRNAs are sgRNAs, ii) the two gRNAs are chemically modified gRNAs, and/or (iii) the one or more SpCas9 endonucleases are pre-complexed with the one or more gRNAs prior to the introducing into the cell.  Claim 101 specifies the SpCas9 endonuclease and/or the one or more gRNAs are delivered to the cell by electroporation, and the polynucleotide donor template is delivered to the cell by a viral vector.  Claim 102 specifies the viral vector is AAV vector, optionally the AAV vector is an AAV6 vector.  Claim 103 specifies the one or more nucleic acid sequence encoding the one or more SpCas9 endonuclease are formulated into a lipid nanoparticle.  Claim 104 specifies the one or more gRNAs comprise two gRNAs and the SpCas9 endonucleases and gRNAs effect a pair of DSBs that causes a deletion between the DSBs.  Claim 105 specifies (i) the two gRNAs are sgRNAs, ii) the two gRNAs are chemically modified gRNAs, and/or (iii) the one or more SpCas9 endonucleases are pre-complexed with the one or more gRNAs prior to the introducing into the cell.  Claim 106 specifies the deletion is a deletion of 1Kb or less.  Claim 107 further comprises introducing into the cell one or more gRNAs to effect one or more SSBs or DSBs within or near exons 1-2 of a safe harbour locus that results in insertion of an IL7R gene or IL7R minigene, wherein the IL7R gene or IL7R minigene is operably linked to an exogenous promoter that drives expression of the IL7R gene or minigene.

Nature of the invention: 
 A method for editing an interleukin 7 receptor (IL7R) gene in a cell, the method comprising introducing into a cell ex vivo (a) one or more S. pyrogenes Cas9 (SpCas9) endonuclease, or one or more nucleic acid encoding same, and (b) one or more guide RNA (gRNA) consisting of a nucleotide sequence selected from SEQ ID Nos.: 54,891 etc.

The state of the prior art: 
The state of the art of gene editing in a cell ex vivo by using CRISPR/Cas9 system requires the use of Cas9 protein (or nucleic acid encoding Cas9 protein) and gRNA including tracrRNA and crRNA, or further the use of DNA donor.

The breadth of the claims: 
The claims encompass gene editing in a cell ex vivo by using CRISPR/Cas9 system, wherein one or more gRNA is used and the gRNA consists of 20 bp spacer sequence for targeting exons 1-2 of an interleukin-7 receptor (IL-7R) gene.

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses scanning regions of the IL7R gene for protospacer adjacent motif (PAM) having the sequence NRG, and gRNA 20bp spacer sequence corresponding to the PAM were identified, as shown in SEQ ID Nos. 54,862-57,013 (Example 1, [00636]).  Table 3 shows the gRNA sequences and cutting efficiencies in mPB CD34- cells ([00651], p. 137-143).  Example 15 describes testing of preferred guides in cells for on-target activity ([00656], p. 145-146).  Examples 16-17 describe testing of preferred guides in cells for off-target activity and testing different approaches for HDR gene editing ([00658]-[00662], p. 146-147).
The specification fails to provide adequate guidance and evidence for how to perform gene editing in a cell ex vivo by using CRISPR/Cas9 system, wherein only Cas9 and one or more gRNA are used and the one or more gRNA consists of 20 bp spacer sequence for targeting exons 1-2 of an interleukin-7 receptor (IL-7R) gene.

The unpredictable nature of the art:
The state of the art of gene editing in a cell ex vivo by using CRISPR/Cas9 system requires the use of Cas9 protein (or nucleic acid encoding Cas9 protein) and gRNA including tracrRNA and crRNA, or further the use of DNA donor.  Jinek et al., 2012 (Science, Vol. 337(6096), p. 816-821) reports “a programmed dual-RNA-guided DNA endonuclease in adaptive bacterial immunity”.  Jinek shows the mature crRNA (CRISPR RNA) that is base-paired to trans-activating crRNA (tracrRNA) forms a two-RNA structure that directs the CRISPR-associated protein Cas9 to introduce double-stranded (ds)breaks in target DNA.  “At sites complementary to the crRNA-guide sequence, the Cas9 HNH nuclease domain cleaves the complementary strand, whereas the Cas9 RuvC-like domain cleaves the noncomplementary strand.  The dual-tracrRNA-crRNA, when engineered as a single RNA chimera, also directs sequence-specific Cas9 dsDNA cleavage (e.g. Abstract).
The present invention reads on the use of one or more gRNAs consisting of a nucleotide sequence selected from the recited group in claim 82.  The specification discloses scanning regions of the IL7R gene for protospacer adjacent motif (PAM) having the sequence NRG, and gRNA 20bp spacer sequence corresponding to the PAM were identified, as shown in SEQ ID Nos. 54,862-57,013 (Example 1, [00636]).  Those recited SEQ ID Nos in claim 82 are gRNAs that are 20 bp spacer sequence for targeting IL7R gene, and they are part of the crRNA sequence.  When a Cas9 protein or nucleic acid encoding the Cas9 protein and one or more 20 bp gRNAs are introduced into a cell, it is NOT enabled to perform gene editing of IL7R gene because gene editing in a cell ex vivo by using CRISPR/Cas9 system requires the use of Cas9 protein (or nucleic acid encoding Cas9 protein) and gRNA including tracrRNA and crRNA, or further the use of DNA donor.  Partial sequence of crRNA itself, without full length crRNA and tracrRNA, is not enough to complex with Cas9 protein and bring the Cas9 protein to the targeted genomic DNA in a cell.  Thus, the claimed method for editing an IL7R gene in a cell by using a Cas9 protein or nucleic acid encoding the Cas9 protein and one or more 20 bp gRNAs is NOT enabled.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare Cas9 protein or nucleic acid encoding the Cas9 protein, to prepare the gRNAs consisting of 20 bp sequence for targeting the IL7R gene, introducing of the Cas9 protein or nucleic acid encoding the Cas9 protein and the gRNAs into the cell, trial and error experimentation to determine the presence of the Cas9 protein and gRNAs in the cell, trial and error experimentation to determine the presence of modification of the IL7R gene in the cell, and trail and error experimentation to determine whether the IL7R gene in the cell is genetically edited or modified.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632